            Case 1:17-cv-01059-ER Document 28 Filed 12/29/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, et al., ex rel.
BENJAMIN MARTINEZ, JR., CONNIE
MORGAN, and CHRIS NEGRETE;
                                                    CIVIL ACTION No: 17-CV-1059
               Plaintiffs,
       v.

APRIA HEALTHCARE GROUP, INC., and
APRIA HEALTHCARE LLC,

               Defendants.

 [PROPOSED] ORDER DISMISSING WITH PREJUDICE RELATORS’ CLAIMS FOR
           ATTORNEY FEES AND EXPENSES AND RETALIATION

       Pursuant to the Stipulation filed in this matter by Relators and Defendants, it is hereby

ordered as follows:

   (1) All claims against Defendants for attorney fees and expenses, pursuant to 31 U.S.C.

       § 3730(d)(4) and analogous provisions of various state laws, are DISMISSED WITH

       PREJUDICE; and

   (2) All claims against Defendants for retaliation, pursuant to 31 U.S.C. § 3730(h) and

       analogous provisions of various state laws, are DISMISSED WITH PREJUDICE.



        12/29/2020
DATE: ______________                               SO ORDERED: __________________
                                                                    U.S.D.J.




                                               3
